           Case 1:21-cv-03287-JMF-SDA Document 57 Filed 09/15/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
 ASHU SHUKLA,                                                              :
                                              Plaintiff,                   :
                                                                           :
                            -v-                                            :   21-CV-3287 (JMF) (SDA)
                                                                           :
 APPLE INC., et al.,                                                       :             ORDER
                                              Defendants.                  :
 ------------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On September 14, 2012, Defendant Deloitte Consulting LLP filed a motion to dismiss the
complaint under Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a
plaintiff has twenty-one (21) days after the service of a motion under Rule 12(b) to amend the
complaint once as a matter of course. Because Plaintiff is proceeding pro se, however, and because
Defendant Apple Inc. has not yet responded to the complaint, the Court will give Plaintiff additional
time to amend the complaint.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
November 25, 2021. For avoidance of doubt: Plaintiff should not file an amended complaint
until Apple Inc. either answers or files its own motion to dismiss. If Plaintiff believes that the
pleading of additional facts will cure deficiencies identified in Deloitte Consulting LLP’s motion to
dismiss or in Apple Inc.’s motion in the event that Apple Inc. files such a motion, the Plaintiff should
include those facts in the amended complaint. Plaintiff will not be given any further opportunity to
amend the complaint to address issues raised by the motion(s) to dismiss.

         If Plaintiff does amend, by three (3) weeks after the amended complaint is filed, Defendants
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that it relies
on the previously filed motion to dismiss. If Defendants file an answer or a new motion to dismiss, the
Court will deny the previously filed motion to dismiss as moot.

         If no amended complaint is filed, Plaintiff shall serve any opposition to the motion(s) to dismiss
by November 25, 2021. In the event that Apple Inc. also files a motion to dismiss, Plaintiff shall
file a single, consolidated opposition to both motions. Defendants’ replies, if any, shall be served by
December 9, 2021.

       Any party may request an extension of the briefing schedule for the motion. A deadline will be
extended if the party demonstrates that its pursuit of the action has been diligent and that there is a
good reason for extending the deadline.

        SO ORDERED.

Dated: September 15, 2021                                 __________________________________
       New York, New York                                         JESSE M. FURMAN
                                                                United States District Judge
